       Case 4:20-cv-00882-JM-PSH Document 41 Filed 04/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


BRUNSON ROBERTS                                                           PLAINTIFF
ADC #127841

v.                              No: 4:20-cv-00882 JM-PSH


DEXTER PAYNE                                                             DEFENDANT


                                             ORDER

       The Court has reviewed the Proposed Findings and Partial Recommendation submitted by

United States Magistrate Judge Patricia S. Harris. No objections have been filed. After carefully

consideration, the Court concludes that the Proposed Findings and Partial Recommendation should

be, and hereby are, approved and adopted in their entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED THAT Payne’s motion to dismiss (Doc. No. 28) is granted

in part and denied in part. Roberts’ Eighth Amendment claims will proceed, but only on behalf of

Roberts and no other inmates.

       DATED this 27th day of April, 2021.


                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE
